Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-11 and 21-29 are pending.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (U.S. 8,238,059).
As to claim 1, Tang discloses magnetic recording device (figure 6), comprising: a main pole 9 having a first surface 9t adjacent to a trailing gap 45, a second surface 9s1 adjacent to the first surface, a third surface 9s2 opposite the second surface, and a fourth surface 9e adjacent to a leading gap 47; a trailing shield 43 disposed adjacent to the trailing gap and a side shield comprising a first layer 44 surrounding the first surface, the second surface, and the third surface of the main pole, and a second layer 40b,40d surrounding surfaces of the main pole consisting of the second surface and the third surface of the main pole.
As to claim 5, the trailing shield may be NiFe (column 6 – lines 14 and 15).
As to claim 11, the magnetic recording device is utilized in a hard disk drive (column 1 – lines 16 to 18)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al in view of Liu et al (U.S. 9,653,101) and/or Li et al (U.S. 10,210,888).  Tang does not expressly disclose a hot seed layer.
Liu discloses a magnetic recording device including a high magnetic moment hot seed layer 20a between a trailing gap 17b and a trailing shield 20b.
Li discloses a magnetic recording device including a high magnetic moment hot seed layer 241 between a trailing gap 254 and a trailing shield 240, with the hot seed layer being formed from a high moment sputter material, such as CoFeN or FeXN, where X includes at least one of Rh, Al, Ta, Zr, and Ti (column 4 – lines 40 to 42).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have Tang include a trailing shield layer between the trailing gap and the trailing shield.  The motivation would have been: as evidenced by Liu and Li, such a layer was known in the art for use in magnetic recording devices including a main pole and trailing shield for improving the formation of and/or functionality of the trailing shield and the magnetic recording device overall.


Allowable Subject Matter
Claims 22-29 are allowed.  Claims 2-4, 9, 10, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Saturday, August 27, 2022